—Appeal by the defendant from an amended judgment of the County Court, Westchester County (Sise, J.), rendered July 26, 1996, revoking a sentence of probation previously imposed by the same court (Leavitt, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing terms of imprisonment upon his previous convictions of criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and reckless endangerment in the first degree, and imposing conditional discharges upon his previous convictions of menacing in the second degree and resisting arrest.
Ordered that the amended judgment is affirmed.
There is no merit to the defendant’s contention that probation should not have been revoked. The defendant’s probation officer testified that the defendant failed to report on two separate and distinct scheduled dates. This testimony, which was uncontroverted, clearly established by a preponderance of the evidence that the defendant had violated the terms of his probation (see, CPL 410.70 [3]; People v Ramos, 232 AD2d 433; People v Morales, 178 AD2d 562).
The sentence imposed upon the revocation of probation was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.